The facts sufficiently appear from the instructions which
Rohey, Judge,
gave to the jury, as follows:
It becomes the court’s duty now to instruct you as it may with reference to this case, and it being a civil case, and there being no large fortune involved, the court has not prepared written instructions, but will endeavor to instruct you orally about your duties.
This is the first case we have tried at this term, and some of you may or may not have served on a jury before. The court desires to tell you that the duty of a jury is to pass upon the facts of a case. Where there is a dispute on the facts, it is your province to decide such questions on a preponderance of the evidence. Where there is a question of law to be decided, whether he decides it right or wrong, the court has to decide that.
This is a case that it would be hard to find one better for the jury to pass upon. It is simply a dispute between these two gentlemen as to what their account ought to be between each other. They entered into a contract which was not actually signed, but it is admitted to be the real contract between them, with reference to the working of a “finca,” or ranch, over here, in partnership, on rented ground, and I think that you have had evidence enough before you to say exactly what the differences are between the parties.
Now, it is also a civil case, where your consciences are not *207bound with that fear of doing wrong that you would have in a criminal case, where the law also has that fear, because in a criminal case you cannot find a defendant guilty unless it has been proven to yon beyond a reasonable doubt. While in a civil case, the law says to the jury, you will find for one side or the other, as that side may have the preponderance of the evidence. A mere preponderance of the evidence is sufficient in a civil ease, while the government must prove a defendant guilty beyond a reasonable doubt in a criminal case. So, for that reason, juries really ought to agree in all civil cases,' if they are honest and reasonable men, as they - are presumed to be, and they ought to argue out differences among themselves. No man is, of course, obliged to give up his opinion to another, if he believes that injustice would supervene if he did so.
You are the sole judges of the weight of the evidence and of the credibility of any witness, and if you believe that any witness has wilfully sworn falsely as to any material fact in the case, you may disregard the whole or any portion of such witness’s testimony, unless you see that it is corroborated otherwise in the case.
With reference to this particular case and any evidence of a compromise in it, the law is that when men endeavor to enter into a compromise, they may agree to take less in the way of settlement, and they may make offers to each other; but if they do not settle, those offers are not binding on either side. They are simply put in evidence to assist you in arriving at a reasonable verdict. The evidence has been submitted to you on both sides; their accounts are here and their contract. All of these exhibits will be given to you. The lawyers on both sides *208have- conducted tbe case well, and each bas argued to you to tbe ' best of bis ability.
These parties bave exactly equal rights before this court and before you. You should bave no prejudice in favor of or against either of them. You are sworn to decide tbe case on tbe evidence as presented and tbe law as given you by tbe court. Nobody can ever question you for your verdict, whichever way you decide. You will therefore decide the case irrespective of whether it pleases Mr. Mott or Judge Wilcox or tbe court, and after you bave done your duty we must all be satisfied with it.
Now, with reference to this point of tbe five years basis of the contract, I think that Mr. Mott told you tbe true basis and I think also that Mr. Wilcox did. The parties each had a right to break the contract at any time, but you may consider whether it was justly broken between the parties. But when you consider tbe question of tbe malojilla and tbe cane, you ought to take in to consideration in estimating what, if anything, is due, how valuable that is to the defendant, considering that be had a five years’ lease of tbe property, if he had gone on with the other man up to the end of it, notwithstanding tbe fact that be had a right to break it at any time. So, on tbe whole, estimate it between them as sensible and reasonable business men; and when you have done that, I have no doubt that you will bave done your duty properly.
There will be two forms of verdict given you; one reading: “We, tbe jury, find for tbe plaintiff, 'and assess his damages in tbe sum of blank dollars;” and the other reading simply: “We, the jury, find for tbe defendant.” When you arrive at a verdict, one of your number, whom you select as foreman, *209will sign the blank which corresponds to it, and then yon will all return it into court.
The jury found for the plaintiff, giving- him the full amount of damages claimed; viz., $1,436.